Exhibit 10.9

 








SEVENTH AMENDING AGREEMENT

 


BETWEEN:

 

ACCELERIZE INC.

 

- AND -


BEEDIE INVESTMENTS LIMITED

 


dated as of May 15, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SEVENTH AMENDING AGREEMENT

 

 

This Seventh Amending Agreement is made effective as of the 15th day of May,
2019 between:

 

 

 

ACCELERIZE INC.
as Borrower

(the "Borrower")

 

and

 

BEEDIE INVESTMENTS LIMITED
as Lender

(the "Lender")

 

 

 

WHEREAS the Borrower and the Lender have entered into a credit agreement dated
as of January 25, 2018 (the “Original Credit Agreement”), as amended by a first
amending agreement (the “First Amending Agreement”) dated as of May 31, 2018, a
second amending agreement (the “Second Amending Agreement”) dated as of June 13,
2018, a third amending agreement (the “Third Amending Agreement”) dated as of
August 31, 2018, a fourth amending agreement (the “Fourth Amending Agreement”)
dated as of January 23, 2019, a fifth amending agreement (the “Fifth Amending
Agreement”) dated as of March 1, 2019 and a sixth amending agreement (the “Sixth
Amending Agreement”) dated as of May 1, 2019 (collectively, the "Credit
Agreement");

 

AND WHEREAS the parties have agreed to enter into this seventh amending
agreement (the "Seventh Amending Agreement") to amend the Credit Agreement as
provided for herein (the Credit Agreement as amended by this Seventh Amending
Agreement is referred to as the "Amended Credit Agreement");

 

NOW THEREFORE in consideration of the payment of the sum of one United States
dollar (US $1.00) by each of the parties hereto to the others and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant and agree with each other as
follows:

 

1.

Amendments to Credit Agreement

 

1.1

The Credit Agreement is hereby amended as of the date that the conditions
precedent in Section 3 herein have been satisfied or waived by the Lenders (the
"Effective Date") as follows:

 

 

(a)

Each of the following is added to the definitions in Section 1.1 of the Credit
Agreement:

 

“‘Acquired Assets’ has the meaning attributed thereto in Section 2.1(a) of the
Asset Purchase Agreement.”

 

“‘Asset Purchase Agreement’ means the asset purchase agreement dated as of May
15, 2019 entered into by the Borrower, as seller, and Cake Software, as
purchaser, with respect to certain assets of the Borrower and Cake Marketing UK
Ltd.”

 

“‘Cake Software’ means CAKE Software, Inc.”

 

 

--------------------------------------------------------------------------------

-2-

 

“’Closing Date Payoff Amount’ has the meaning attributed thereto in Section
3.4(a).”

 

“‘Earn-out Payment’ has the meaning attributed thereto in Section 2.7(a) of the
Asset Purchase Agreement.”

 

“’Escrow Account’ means the account into which, pursuant to the Escrow
Agreement, Cake Software will pay the Holdback Amount, the NTA Excess and each
Earn-out Payment, if any (each amount as calculated pursuant to the Asset
Purchase Agreement).”

 

“‘Escrow Agreement’ means the escrow agreement made, among others, between the
Borrower, the Lender, SaaS and an escrow agent satisfactory to SaaS and the
Lender, which establishes the Escrow Account, and provides a method for
distribution of the amounts in such Escrow Account in accordance with the
respective entitlements of the parties.”

 

“‘Holdback Amount’ means the “Holdback Amount” of US $500,000 provided for in
the Asset Purchase Agreement, as adjusted pursuant to the terms of the Asset
Purchase Agreement, plus any NTA Excess paid by Cake Software to the Borrower.”

 

“‘Holdback Release Date’ means the first business day occurring 365 days after
the Closing Date under the Asset Purchase Agreement.”

 

“‘NTA Excess’ has the meaning attributed thereto in Section 2.5(e) of the Asset
Purchase Agreement.”

 

“‘Prepayment Amounts’ means US $1,015,861.69, being the aggregate of (i) the
remaining balance of US $200,000 owing in respect of the Second Tranche
Commitment Fee, (ii) the US $50,000 owing in respect of the Fourth Amending
Agreement Amendment Fee, and (iii) US $765,861.69 owing in respect of the Make
Whole Fee.”

 

 

(b)

Section 3.4 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“3.4     Mandatory Prepayments – Asset Disposition

 

Subject to Applicable Laws, the Borrower shall cause the Lender to receive
directly, pursuant to the Escrow Agreement:

 

 

(a)

at the Closing, from the proceeds of the Base Purchase Price (as defined in the
Asset Purchase Agreement), a mandatory prepayment on account of the Obligations
in an amount equal to the outstanding principal balance thereof (acknowledged to
be US $6,962,379 as of May 15, 2019), all accrued and unpaid interest thereon
(acknowledged to be US $34,203.51 as of May 15, 2019, with per diem interest
accruing thereafter at US $2,289 per day), and all other amounts owing in
respect of the Obligations except for the Prepayment Amounts (collectively, the
“Closing Date Payoff Amount”);

 

 

(b)

on the Holdback Release Date, from the distribution of the whole or any portion
of the Holdback Amount and the NTA Excess, if any, subject only to (i) any
entitlement of the Lender, the Borrower or SaaS in accordance with the terms of
the Escrow Agreement to be reimbursed for such party’s respective reasonable,
out-of-pocket and documented legal fees and expenses incurred to enforce
Borrower’s rights and remedies to collect the Holdback Amount and the NTA
Excess, if any, under the Asset Purchase Agreement and (ii) the prior-ranking
entitlement of SaaS to receive an aggregate of US $250,000 from distributions of
the Holdback Amount and the NTA Excess, if any (or an aggregate of US $745,000
from distributions of the Holdback Amount, the NTA Excess and each Earn-out
Payment if received earlier by SaaS), mandatory payments on account of the
Prepayment Amounts in the amount of each such distribution until an aggregate of
US $250,000 has been received by the Lender from the Holdback Amount and the NTA
Excess;

 

 

--------------------------------------------------------------------------------

-3-

 

 

(c)

not later than three (3) Business Days following its receipt by the escrow agent
under the Escrow Agreement from the distribution of the whole or any portion of
each Earn-out Payment, subject only to (i) any entitlement of the Lender, the
Borrower or SaaS in accordance with the terms of the Escrow Agreement to be
reimbursed for such party’s respective reasonable, out-of-pocket and documented
legal fees and expenses incurred to enforce Borrower’s rights and remedies to
collect each Earn-out Payment under the Asset Purchase Agreement and (ii) the
prior-ranking entitlement of SaaS to receive an aggregate of US $745,000 from
distributions of the Holdback Amount, the NTA Excess, if any, and each Earn-out
Payment, mandatory payments on account of the Prepayment Amounts in the amount
of each such distribution until an aggregate of US $1,015,861.69 has been
received by the Lender from the Holdback Amount, the NTA Excess and each
Earn-out Payment; and

 

 

(d)

notwithstanding Section 3.4(b) and 3.4(c), the prior-ranking entitlement of SaaS
shall be reduced, first, as to its Holdback Amount claim and NTA Excess claim,
if any, and second, as to each Earn-out Payment claim, by 50% of all amounts
realized by the Borrower in excess, if any, of the US $2,000,000 of proceeds of
sale of the Acquired Assets paid to its shareholders (in their capacities as
shareholders).”

 

 

(c)

The following is added as Section 8.3(w) of the Credit Agreement:

 

 

“(w)

Amendment of Asset Purchase Agreement. Amend, restate or otherwise modify or
agree to amend, restate or otherwise modify the Asset Purchase Agreement in any
manner that could adversely impact the rights of the Lender and shall provide to
the Lender, within three (3) Business Days of receipt, copies of any amendments
to the Asset Purchase Agreement or other material documents relating to the sale
of the Acquired Assets, and shall promptly inform the Lender of any material
developments in such sale.”

 

 

(d)

Effective upon receipt by the Lender of the mandatory prepayment described in
Section 3.4(a) of the Credit Agreement, the Security described in Section 5.1 of
the Credit Agreement shall be released and discharged from all assets and
property of the Borrower other than (i) once made, the payments of the Holdback
Amount, the NTA Excess and each Earn-Out Payment, if any, and (ii) subject to
the terms of the Escrow Agreement, the Borrower’s right, title and interest in,
to and under the following whether now or hereafter existing or acquired: (A)
the Escrow Account, and all funds and other property from time to time placed or
deposited in, or delivered to the escrow agent under the Escrow Agreement for
placement or deposit in, the Escrow Account; (B) all claims and rights of
whatever nature which the Borrower may now have or hereafter acquire against any
third party(ies) in respect of any of the foregoing collateral; (C) all rights
which the Borrower may now have or hereafter acquire against the escrow agent
under the Escrow Agreement in respect of its holding and managing all or any
part of such collateral; and (D) all proceeds of any of the foregoing.

 

 

--------------------------------------------------------------------------------

-4-

 

 

(e)

The Borrower acknowledges and agrees that the Obligations of the Borrower under
the Credit Agreement or any other Credit Document shall be reinstated with full
force and effect if, at any time, all or any portion of the Closing Date Payoff
Amount paid to the Lender is subsequently invalidated, voided, rescinded, deemed
or declared to be a fraudulent or avoidable transfer or payment of any kind,
deemed or declared to be a preferential transfer or payment of any kind, set
aside and/or required to be returned or repaid to a trustee, receiver or any
other party under any bankruptcy law, any other state or federal law, common law
or any equitable cause. In such case, the Obligations or part thereof originally
intended to be satisfied, and all rights and remedies therefor or related
thereto, shall be revived and reinstated in full force and effect to the extent
of such recovery as if such payment or payments had not been made. For the
avoidance of doubt, the liens and security interests in favor of the Lender
shall be limited to the property and assets of the Borrower in which the
Borrower has any right, title or interest.

 

2.

Certification

 

2.1

The Borrower confirms to and agrees with the Lender that each of the
representations and warranties made in the Amended Credit Agreement is true and
correct in all material respects as of the date hereof (except (i) as disclosed
in the Sixth Amending Agreement, and (ii) for any other qualifications to
representations and warranties disclosed to the Lender and consented to in
writing by the Lender in its sole discretion), and provided however that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date, in each
case other than any representations and warranties in the Amended Credit
Agreement with respect to all future fiscal periods (for the avoidance of doubt
including April 2019, for which the Borrower’s financial statements have not yet
been prepared), which following the Closing of the Asset Purchase Agreement
shall be of no further force and effect.

 

3.

Conditions Precedent

 

3.1

This Seventh Amending Agreement shall become effective at such time as:

 

 

(a)

the Lender shall have received this Seventh Amending Agreement, duly executed
and delivered by the Borrower;

 

 

(b)

the Borrower shall in respect of the preparation, execution and delivery of this
Seventh Amending Agreement have paid all fees, costs and expenses of the kind
referred to in Section 10.11 of the Credit Agreement;

 

 

(c)

no event or circumstance shall have occurred that in the opinion of the Lender
would reasonably be expected to have a Material Adverse Effect;

 

 

(d)

except as disclosed in Section 1.1(c) of the Sixth Amending Agreement, no
Default or Event of Default shall have occurred and be continuing;

 

 

(e)

SaaS shall have consented in writing to the entry by the Borrower and Cake
Software into the Asset Purchase Agreement and have delivered to the Lender
copies of amendments to the SaaS Debt Documents in form and substance reasonably
satisfactory to the Lender, acting reasonably;

 

 

(f)

the Borrower, the Lender, SaaS and Regions Bank, an Alabama banking corporation,
as escrow agent, shall have entered into the Escrow Agreement in form and
substance reasonably satisfactory to the Lender, acting reasonably;

 

 

(g)

if required by SaaS and the Lender, SaaS, the Lender, the Borrower and Cake
Marketing UK Ltd. shall have entered into an amendment to the SaaS Intercreditor
Agreement to give effect to the arrangements contemplated by the Escrow
Agreement; and

 

 

--------------------------------------------------------------------------------

-5-

 

 

(h)

receipt of all required regulatory, securities and/or third party consents
and/or approvals in respect of this Seventh Amending Agreement, if any, in form,
and on terms, satisfactory to the Lender.

 

3.2

The terms and conditions of this Section 3 are inserted for the sole benefit of
the Lender and may be waived by the Lender in whole or in part without terms and
conditions.

 

3.3

Notwithstanding Section 8.3(s) of the Credit Agreement, upon the Lender
satisfying the conditions set out in Section 3.1, the Lender consents to the
sale of the Acquired Assets to Cake Software pursuant to the Asset Purchase
Agreement.

 

3.4

Notwithstanding any other provision of this Seventh Amending Agreement, this
Seventh Amending Agreement shall not become effective if the Lender does not
receive the amounts described in Section 3.4(a) of the Amended Credit Agreement
by July 15, 2019.

 

4.

Miscellaneous

 

4.1

All capitalized terms used but not otherwise defined herein shall have the
meanings respectively ascribed thereto in the Amended Credit Agreement.

 

4.2

The Credit Agreement and all covenants, terms and provisions thereof, as amended
by this Seventh Amending Agreement, shall be and continue to be in full force
and effect and is hereby ratified and confirmed.

 

4.3

All Warrants and Additional Warrants issued pursuant to Section 2.5, 2.6 and 2.7
of the Credit Agreement shall be surrendered and all Warrant Certificates and
Additional Warrant Certificates shall thereafter be returned to the Borrower for
cancellation, all for no value or consideration.

 

4.4

This Seventh Amending Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
such counterparts together shall constitute one and the same Seventh Amending
Agreement. For the purposes of this Section, the delivery of a facsimile copy or
pdf emailed copy of an executed counterpart of this Seventh Amending Agreement
shall be deemed to be valid execution and delivery of this Seventh Amending
Agreement, but the party delivering a facsimile copy or pdf emailed copy shall
deliver an original copy of this Seventh Amending Agreement as soon as possible
after delivering the facsimile copy or pdf emailed copy.

 

4.5

This Seventh Amending Agreement shall be governed by and construed in accordance
with the laws of the Province of British Columbia and the laws of Canada
applicable in British Columbia. Each party to this Seventh Amending Agreement
hereby irrevocably and unconditionally attorns to the non-exclusive jurisdiction
of the courts of British Columbia and California and all courts competent to
hear appeals therefrom.

 

4.6

This Seventh Amending Agreement shall enure to the benefit of and be binding
upon the Borrower and the Lender and their respective successors and assigns.

 

 

 

[SIGNATURE PAGES TO FOLLOW]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Seventh Amending
Agreement as of the day and year first written above.

 

ACCELERIZE INC., as Borrower

 

 

By:

/s/ Brian Ross

 

Name: Brian Ross

 

Title: CEO

 

   

 

BEEDIE INVESTMENTS LIMITED, as Lender

 

 

By:

/s/ Ryan Beedie  

Name: Ryan Beedie

 

Title: President and Director

 

 

--------------------------------------------------------------------------------

B-1

 

CONSENT AND AGREEMENT OF GUARANTOR

 

The undersigned unlimited guarantor of the Obligations of the Borrower to the
Lender does hereby consent and agree to the Borrower entering into this Seventh
Amending Agreement.

 

Dated as of the 15th day of May, 2019.

 

 

 

CAKE MARKETING UK LTD.

       

 

 

By:

/s/ Brian Ross

   

Name: Brian Ross

   

Title: President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 